Name: Commission Regulation (EC) No 1950/98 of 11 September 1998 concerning the stopping of fishing for Atlantic redfish by vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 EN Official Journal of the European Communities15. 9. 98 L 253/9 COMMISSION REGULATION (EC) No 1950/98 of 11 September 1998 concerning the stopping of fishing for Atlantic redfish by vessels flying the flag of Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2635/97 (2), and in particular Article 21(3) thereof, Whereas Council Regulation (EC) No 63/98 of 19 December 1997 laying down, for 1998, certain conserva- tion and management measures for fishery resources in the Convention Area as defined in the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (3), provides for Atlantic redfish quotas for 1998; Whereas, in order to ensure compliance with the provi- sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis- sion to fix the date by which catches made by vessels flying the flag of a Member state are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of Atlantic redfish in the waters of ICES divisions XIV/XII/V by vessels flying the flag of Portugal or registered in Portugal have reached the quota allocated for 1998; whereas Portugal has prohibited fishing for this stock as from 13 August 1998; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of Atlantic redfish in the waters of ICES divisions XIV/XII/V by vessels flying the flag of Portugal or regis- tered in Portugal are deemed to have exhausted the quota allocated to Portugal for 1998. Fishing for Atlantic redfish in the waters of ICES divi- sions XIV/XII/V by vessels flying the flag of Portugal or registered in Portugal is prohibited, as well as the reten- tion on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 13 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1998. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20. 10. 1993, p. 1. (2) OJ L 356, 31. 12. 1997, p. 14. (3) OJ L 12, 19. 1. 1998, p. 136.